Citation Nr: 9912071	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-14 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the requisite new and material evidence has been 
presented to reopen a claim for service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from March 1943 to November 
1945.  He died in March 1984.  The appellant is his surviving 
spouse.  This appeal arises from a February 1997 rating 
decision of the Boston, Massachusetts, Regional Office (RO).  
In this decision, the RO determined that the appellant had 
not submitted the requisite new and material evidence 
required to reopen her claim for service connection for the 
cause of the veteran's death.  The appellant has appealed 
this determination.

In her substantive appeal (VA Form 9) of April 1997, the 
veteran requested a hearing before a member of the Board of 
Veterans' Appeals (Board).  However, she withdrew this 
request in a written statement received in February 1998.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) determined that a surviving spouse may be entitled, 
pursuant to 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22, to 
receive dependency and indemnity compensation benefits as if 
the veteran's death were service connected by demonstrating 
that the deceased veteran would hypothetically have been 
entitled to receive 100 percent disability compensation based 
on his service-connected disability at the time of death and 
for a period of 10 consecutive years immediately prior to 
death, though he was for any reason (other than willful 
misconduct) not in receipt of that 100 percent compensation 
throughout that 10 year period.  That issue has not been 
developed for appeal.  Accordingly, this matter is referred 
to the RO for action deemed appropriate.




FINDINGS OF FACT

1.  The most recent final denial of the appellant's claim for 
service connection for the cause of the veteran's death was 
the Board's decision issued in January 1985.

2.  The additional evidence submitted regarding service 
connection for the cause of the veteran's death since January 
1985 is duplicative or cumulative of previously reviewed 
evidence.


CONCLUSION OF LAW

The evidence received since the Board denied the appellant's 
claim for service connection for the cause of the veteran's 
death in January 1985 is not new and material.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

Upon the veteran's entrance into active service in March 
1943, he was given a comprehensive physical examination.  On 
examination, his lungs and chest X-ray were normal.  However, 
a systolic murmur localized at the pulmonic area was found on 
cardiovascular examination.  This anomaly was determined to 
be non-disabling.  

His service medical records report that the veteran received 
multiple gunshot wounds to his right arm as a result of a 
strafing run by an enemy aircraft.  These injuries resulted 
in the amputation of the veteran's right arm.

A military medical board proceeding determined in January 
1945 that the veteran's inservice injuries were severe enough 
to warrant a medical discharge.  His medical disabilities 
were reported to be compound, commuted fracture of the right 
proximal third of the humerus with severance of the axillary 
artery and vein; a moderate penetrating wound to the anterior 
surface of the thoracic wall at the seventh rib level; 
vascular gangrene of the right upper extremity secondary to a 
fractured humerus; complete surgical amputation of the right 
arm at the proximal third level secondary to gangrene.  These 
injuries and disabilities were found to have been incurred in 
the line of duty.

By rating decision of November 1945, the RO awarded the 
veteran service connection for amputation at the proximal 
third of the right humerus which was evaluated as 80 percent 
disabling.  He was also awarded service connection for scars 
on the right axillary region of the chest wall and abdomen 
with a noncompensable evaluation.  In a rating decision of 
February 1950, mild pyorrhea and tooth number 14 were 
determined to be service connected.

The veteran was given a series of VA examinations in January 
1959.  His heart and lungs were found to be normal.  Private 
medical records were received in April 1979.  These records 
included a chest X-ray of October 1978 that noted a foreign 
body in the lateral portion of the mid-right lung field.  The 
impression was pulmonary fibrosis, arteriosclerotic aorta, 
and a metallic foreign body located in the right thorax.  A 
statement from a private physician dated in April 1979 
reported that the veteran had severe and restricting chronic 
obstructive pulmonary disease (COPD) that was associated with 
his heavy smoking.  The metallic object found on the 
veteran's chest X-ray was associated with his wartime 
injuries.  

In June 1979, the veteran was given VA surgical and general 
medical examinations.  He complained of shortness of breath, 
wheezing, pain in his chest and left elbow, and profuse 
sweating.  The veteran reported a ten year history of chronic 
bronchitis and angina pectoris.  He claimed that he had 
recently been diagnosed with emphysema.  The veteran 
acknowledged that he had formerly been a smoker and had quit 
smoking cigarettes ten years before.  On examination, the 
veteran's heart was normal.  His chest X-ray found scattered 
small metallic fragments in the right lateral chest wall.  
The veteran's heart size was normal and his lung fields were 
clear.  The diagnosis was pulmonary emphysema.  

By rating decision of July 1979, the RO determined that the 
veteran's retained foreign bodies in his abdomen were 
service-connected.  These foreign bodies were included in the 
description of his right axillary region chest wall scars and 
continued to be evaluated as noncompensable.  

A letter from a private physician was received in October 
1979.  This physician reported that he had treated the 
veteran for COPD.  It was opined that the veteran's COPD 
"may in some part be related" to his World War II injuries 
that had left a piece of metallic metal lodged in the right 
lung.  The physician theorized that this piece of metal led 
to surrounding fibrosis that may have "in some part" 
compromised the veteran's breathing.  In a written statement 
of October 1979, the veteran asserted that his condition had 
become progressively worse due to the metal lodged in his 
right lung.  A private chest X-ray dated in September 1979 
was received a month later in November 1979.  A tiny foreign 
body was noted in the right lateral chest wall.  Pulmonary 
fibrosis was noted, but otherwise, the lung fields were 
clear.  There was calcification in the aortic arch.  

In December 1979, the RO requested an expert medical opinion 
from a VA physician.  The physician was requested to review 
the veteran's claims folder to include his private medical 
records and determine if his currant pulmonary disease was 
the result of a retained foreign metallic object.  This 
opinion was provided in January 1980.  It was noted by the VA 
physician that he had previously examined the veteran in June 
1979.  He reported that the radiological evidence indicated 
that small metallic fragments were scattered in the veteran's 
chest wall, but his lung fields were clear.  The VA physician 
opined that the veteran's pulmonary disease was not causally 
related to these fragments.  His conclusion was based on the 
evidence that these fragments were located in the veteran's 
chest wall and not the actual lung fields, that these 
fragments were incurred more than 35 years before and the 
veteran's pulmonary disorders were of relatively recent 
origin, and the veteran had a history of smoking.  

In a rating decision of March 1980, the RO denied the 
veteran's claim for secondary service connection for COPD due 
to his service-connected injuries.  The veteran was notified 
of this decision in a letter issued by the RO later that same 
month.  He filed a notice of disagreement with this decision 
in September 1980.  He claimed that the RO had ignored the 
private physician's opinion in its March 1980 decision.  The 
veteran also asserted that his current pulmonary disease had 
been caused by the shifting of the metallic fragments in his 
chest wall and the resulting fibrosis.

The Board issued a decision in September 1981 that denied 
service connection for COPD.  It was determined by the Board 
that the veteran's current pulmonary disease was not shown 
during his military service or to be the result of his in-
service injuries.  

A letter was received from the veteran's spouse in September 
1981 addressed to the Secretary of the VA.  In this letter, 
the spouse opined that the shrapnel in the veteran's chest 
wall had worked its way into his lungs.  The veteran's 
private medical records dated in May 1982 were received by 
the RO a month later.  It was reported that the veteran had 
been hospitalized due to cardiac and pulmonary complaints.  
The veteran's initial examination noted impressions for 
unstable angina, early congestive heart failure, mild to 
moderate aortic stenosis, mild COPD, and status post right 
arm amputation.  He reported a brief history of hypertension 
while in the military in 1943.  The veteran asserted that he 
had a history of smoking three packs of cigarettes a day, but 
had entirely quit 10 years ago.  A chest X-ray showed no 
active disease.  The impressions were aortic stenosis with 
probable hemodynamic compromise in the angina, COPD, chronic 
bronchitis, and emphysema.

In a written statement submitted in June 1982, the veteran 
filed a claim for service connection for heart disease.  He 
claimed that his current heart disease was the result of his 
right arm amputation.  By rating decision of July 1982, the 
RO denied service connection for the veteran's heart 
disability.  It was determined by the RO that there was no 
medical evidence that his heart disability had been incurred 
during his military service or within any applicable 
presumptive period.  The RO also found that there was no 
competent opinion linking the veteran's current heart 
disorders to his military service or injuries.  The veteran 
was notified of this decision by letter of August 1982.  

The veteran submitted in November 1982 copies of previously 
considered private medical evidence.  In addition, there was 
a private physician's letter that reported the veteran had 
been treated for severe and restricting COPD and metallic 
objects in his chest from a previous war injury.  A private 
echocardiogram of December 1980 noted an impression of aortic 
stenosis with possible mitral annular calcification.  

A VA general medical examination was provided to the veteran 
in November 1982.  He complained of shortness of breath with 
pain in his left arm, chest, and jaw.  The veteran claimed 
that these symptoms were exacerbated when walking up stairs.  
He reported a medical history that included aortic stenosis, 
congestive heart failure, emphysema, and COPD.  A chest X-ray 
found COPD and healed granulomas.  The examiner noted gunshot 
wound scars of the right axilla, chest wall, and upper 
abdomen; pulmonary emphysema; and aortic heart disease.  

The RO denied an increased evaluation for the veteran's chest 
scars in a rating decision of January 1983.  He was informed 
of this decision by letter dated in the same month.  The 
veteran filed a notice of disagreement with this decision in 
May 1983 and the RO issued a statement of the case in July 
1983.  

In March 1984, the veteran's spouse filed a claim for service 
connection for the cause of the veteran's death.  Attached to 
his claim was his death certificate.  It was noted that the 
veteran had died on March [redacted], 1984.  The veteran's immediate 
cause of death was listed as congestive heart failure of 
"hours" duration.  This disorder was noted to be due to or 
the consequence of arteriosclerotic heart disease of 
"years" duration.  Another significant condition that was 
determined to have contributed to the veteran's death was 
COPD.  It was noted that no autopsy was performed on the 
veteran.

By rating decision of April 1984, the RO determined that the 
cause of the veteran's death was not service connected.  It 
was found that the evidence of record did not show a causal 
connection between the veteran's death and his service-
connected disabilities.  The RO determined that the veteran's 
disabilities had not contributed substantially or materially 
to his death.  The appellant was notified of this decision by 
letter of April 1984.  This letter included information on 
her appellate rights.  The appellant filed a notice of 
disagreement in May 1984.  

A private discharge summary reporting on a period of 
hospitalization from January to February 1984 was received by 
the RO in June 1984.  This summary noted that the veteran had 
been hospitalized for cardiac and pulmonary complaints.  The 
veteran denied any medical history of hypertension and 
asserted that he had quit smoking cigarettes ten years ago.  
A chest X-ray noted evidence of COPD especially prominent in 
the right upper lobe of the lung.  Diagnoses on discharge 
were coronary insufficiency secondary to arteriosclerotic 
disease, calcific aortic stenosis, and severe COPD.  

In her substantive appeal of June 1984, the appellant 
contended that the veteran's cardiac and pulmonary diseases 
were the result of retained metallic fragments in his chest.  
She argued that her contention was made reasonable by the 
findings of VA-sponsored research that found that amputees 
had an increased propensity for arteriosclerotic heart 
disease.  The appellant acknowledged that she could not 
provide specific medical evidence relating the veteran's 
retained foreign bodies to his cardiac and pulmonary 
diseases.  

At her hearing on appeal in August 1984, the appellant's 
representative noted that the veteran's pulmonary disease 
started in the 1960's and progressively got worse.  The 
veteran's daughter, a nurse, claimed that it was difficult to 
get a good X-ray of the veteran's chest due to the scar 
tissue associated with his service-connected injuries.  She 
claimed that his scar tissue had healed "inward" and may 
have resulted in adhesions.  The daughter noted that the 
veteran had problems getting clear chest X-rays, 
echocardiograms, and computerized tomography scans due to his 
scar tissue.  The appellant testified that the veteran had 
not sought increased evaluations or service connection for 
secondary disabilities because he could not support his 
family only on VA compensation.  Because of this fact, it was 
maintained that the veteran was forced to continue to work 
for a living.  The appellant asserted that the veteran's 
chronic bronchitis started in the early 1950's.  She claimed 
that when the veteran smoked cigarettes, he used less than a 
pack a day.  It was noted by the appellant that the veteran 
had quit smoking about 15 years before when he started to 
have angina and his physicians told him he had to quit.  

In January 1985, the Board issued a decision that denied 
service connection for the cause of the veteran's death.  It 
was noted by the Board that statistical evidence indicated 
that amputation of the lower extremities had an effect on 
cardiovascular disease, but there was no similar statistical 
evidence regarding the amputation of the upper extremities.  
It was determined that the veteran's cardiac and pulmonary 
diseases were not incurred or aggravated as a result of his 
military service.  The Board also found that the veteran's 
service-connected disabilities had not caused or 
substantially or materially contributed to his death.  

The appellant filed a claim for "widow's benefits" in 
December 1996.  In January 1997, a letter from one of the 
veteran's former private physicians was submitted to the RO.  
This physician reported that the veteran's medical records 
had been destroyed, but he was able to review the veteran's 
hospital records.  It was noted that the veteran's cardiac 
problems were first mentioned in the hospital records in June 
1983.  The physician reported that the veteran's disabilities 
included calcific aortic stenosis, coronary artery disease 
with angina pectoris, severe and chronic COPD, traumatic 
amputation of the right arm, excision of a benign rectal 
polyp, psoriasis, pulmonary fibrosis, emphysema, and left 
ventricular hypertrophy.  

By rating decision of February 1997, the RO determined that 
the appellant had failed to submit the requisite new and 
material evidence required to reopen her claim for the cause 
of the veteran's death.  It was found that the evidence 
submitted by the appellant since the Board's January 1985 
denial was cumulative of previously considered evidence.  A 
SOC was issued to the appellant in April 1997.  The 
applicable regulations were noted to include 38 C.F.R. 
§ 3.156.  The RO also cited the principle that before a 
finally denied claim can be reopened, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, would change the outcome.  
The RO concluded that the new evidence submitted since the 
last final decision on the appellant's claim duplicated 
previously considered evidence.  




II.  Applicable Criteria.

The Board's decision of January 1985 that denied the 
appellant's claim for service connection for the cause of the 
veteran's death is final and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302(a) (1998).  In order to reopen 
her claim, the appellant must present or secure new and 
material evidence with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

"New" evidence is that which is not merely cumulative of 
other evidence of record.  "Material" evidence is that 
which is relevant to and probative of the issue at hand.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Cox (Billy) v. 
Brown, 5 Vet. App. 95 (1993).

The Court has ruled that on attempts to reopen previously and 
finally denied claims, the VA must conduct a three-step 
analysis.  First, with the credibility of the new evidence 
presumed, it must be determined whether the evidence 
presented or secured since the prior final denial of the 
claim is new and material under the provisions of 38 C.F.R. 
§ 3.156(a).  If the evidence is determined to be new and 
material, the VA must then reopen the claim and determine if 
it is now well-grounded.  Third, if the claim is well-
grounded, then the VA may proceed to evaluate the merits of 
the claim.  Winters v. West, 12 Vet. App. 203 (1999).  The 
evidence subject to review in a new and material evidence 
determination is all the evidence submitted since the time 
that the claim was finally disallowed on any basis.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996); See also Smith (Russell) 
v. West, No. 95-638 (U. S. Vet. App. Apr. 7, 1999).  

In Hodge v. West, the U. S. Court of Appeals for the Federal 
Circuit (Circuit Court) held invalid the test applied in that 
case by the Board and the Court for determining whether new 
and material evidence had been submitted to warrant reopening 
of a claim for service connection.  Specifically, the Circuit 
Court held that "new and material evidence" as provided in 
38 C.F.R. § 3.156(a), as a requirement to reopen a finally 
disallowed claim, had been impermissibly defined in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) as requiring "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" (emphasis added).  Thus, the Board must 
use 38 C.F.R. § 3.156(a) itself to determine whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim.


III.  Analysis.

Initially, the undersigned notes that the RO cited to the 
standard of review for new and material evidence in its SOC 
of April 1997 that was struck down by the Circuit Court in 
Hodge.  In written contentions presented directly to the 
Board in November 1998, the veteran's representative argued 
that in light of the Hodge decision the Board was required to 
remand the present case for another review by the RO that did 
not include the test struck down by the Circuit Court.  A 
review of the RO's February 1997 rating decision and the 
April 1997 SOC indicates that a remand is not necessary.  
According to a post-Hodge decision of the Court in Vargas-
Gonzalez v. West, No. 96-536 (U. S. Vet. App. Apr. 12, 1999), 
when a RO decision is under consideration by the Board, and a 
determination of a lack of new and material evidence is based 
on a finding that the claimant has merely submitted 
cumulative evidence, remanding for additional review by the 
RO is superfluous.  The Court held that the Hodge decision 
only concerned findings on the materiality of new evidence, 
not on whether the recently submitted evidence was in fact 
"new."  Furthermore, the appellant and her representative 
have been adequately notified of the RO's reasons and bases 
for its decision and provided the opportunity to present 
arguments regarding its denial.  The undersigned concludes 
that the appellant's procedural rights were not abridged in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As 
the RO has determined in the present case that the appellant 
has failed to submit new evidence to reopen her claim, 
appellate review on this issue is appropriate at this time.

The last and final decision on the issue of service 
connection for the cause of the veteran's death was the 
Board's decision issued in January 1985.  It was determined 
that an etiological relationship had not been established 
between the veteran's cause of death and his military service 
or service-connected disabilities.  

In making its decision, the Board considered evidence that 
included a non-disabling systolic murmur on entrance into 
active service and service-connected injuries that resulted 
in a penetrating wound to the thoracic chest wall with 
resulting scars and amputation of the right arm.  It also 
considered the post-service medical evidence starting in the 
late 1970's that diagnosed multiple pulmonary and cardiac 
disorders, private radiological evidence of a metallic 
foreign body in the right lung field, and VA radiological 
evidence of foreign metallic objects in the veteran's chest 
wall.  There were separate private medical opinions that 
linked the veteran's pulmonary disorders to his smoking and 
to a metallic foreign body in his right lung.  A VA medical 
opinion found the veteran's metallic bodies to be located in 
his chest wall and not associated with his pulmonary 
disorders.  Lay evidence maintained that the veteran's 
pulmonary complaints started in the 1950's and his cardiac 
complaints started in the 1960's.  A medical opinion asserted 
that the veteran's service-connected scar tissue had masked 
the location of metallic bodies in his lungs.  

The only new evidence submitted by the appellant since 
January 1985 was the private physician's letter of January 
1997.  This letter merely established the start of the 
veteran's cardiac complaints in June 1983 and listed his 
multiple pulmonary and cardiovascular disorders.  There was 
no etiology opinion noted.

It is determined by the undersigned that the January 1997 
letter is cumulative of evidence considered by the Board in 
January 1985.  Without an opinion on the etiology of the 
veteran's pulmonary or cardiac disorders that effected his 
death, nothing in this letter addressed the reasons for the 
Board's denial of service connection.  Neither has the 
appellant submitted any new contentions or opinions regarding 
the etiology of the disorders that led to the veteran's 
death.  Thus, it is found that the appellant has not 
submitted the new and material evidence required to reopen a 
claim for service connection for the veteran's death.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for the cause of the veteran's 
death, the appeal is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

